MADDOX, Justice.
After considering the opinion of the Court of Criminal Appeals, 512 So.2d 124 and the briefs of the parties, we are of the opinion that the writ of certiorari is due to be quashed as having been improvidently granted.
Our quashing of the writ should not be understood as approving or disapproving the language used, or the statements of law contained, in the opinion of the Court of Criminal Appeals. See Cooper v. State, 287 Ala. 728, 252 So.2d 108 (1971).
WRIT QUASHED AS IMPROVIDENTLY GRANTED.
JONES, ALMON, SHORES, BEATTY, ADAMS, HOUSTON and STEAGALL, JJ., concur.
TORBERT, C.J., not sitting.